814 So. 2d 505 (2002)
Sandra DOMINGUEZ,
v.
CRUISE HOLDINGS, a/k/a Dolphin Cruise Lines, and Reliance Insurance Co., Appellees.
No. 1D01-1479.
District Court of Appeal of Florida, First District.
April 22, 2002.
*506 Barbara Ellen Schnepper of Barbara E. Schnepper, P.A., Miami, for Appellant.
Caryn L. Bellus of Kubicki Draper, Miami, for Appellees.
ERVIN, J.
The judge of compensation claims (JCC) erred by failing to give effect to the settlement agreement, wherein the parties agreed that claimant's attorney was entitled to a fee based upon the $7,500 lumpsum settlement. See Santiago v. Marriott Cas. Claims, 776 So. 2d 1041 (Fla. 1st DCA 2001). The JCC is directed on remand to consider the $7,500 settlement in making the fee award. In so doing, the JCC should assess the parties' contrary interpretations of the settlement provision, taking additional evidence if necessary, and then make a finding as to whether the fee should be based upon the hours expended, as urged by claimant, or whether it should be the statutory amount, as argued by appellees.
REVERSED and REMANDED for further proceedings.
VAN NORTWICK and BROWNING, JJ., concur.